WOODS, Circuit Judge.
If Pohlman has any lien at all, it is the elder and therefore the better one. The controversy turns upon the question whether Pohlman has any lien at all upon the fund. And this presents the question whether the lieu of the landlord upon the goods of his tenant remains after the goods are destroyed by fire and then attaches to the insurance money. The jurisprudence of this state does not sanction such an idea. The lien and privilege is lost by the destruction of the property. Civ. Code, art. 3277; Thayer v. Goodale, 4 La. 221; Eymar v. Lawrence, 8 La. 42; Slark v. Broom, 7 La. Ann. 337. Such is also the rule of the French law. 4 Trop. Priv. & Mort. Nos. 889, 890 ; 20 Duranton, No. 328.
As Pohlman has lost his privilege by reason of the destruction of the property on which it rested, the claim of Berthel to priority of payment must be allowed. Decree of the district court affirmed.